Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/376,690 filed on April 5, 2019.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Applicant filed an amendment on December 16, 2021 under 37 CFR 1.111 in response to a non-final rejection mailed on July 26, 2021. Applicant also filed for extension of time under the provisions of 37 CFR 1.136(a) to extend the period of time for reply and paid the fee for a two-month extension pursuant to 37 CFR 1.17(a)(2).
 Applicant has amended claims 1, 3 and 8. Claims 1-3, 5-9 and 11-13 are currently pending.

Response to Arguments
Applicant's arguments/remarks filed on December 16, 2021 have been fully considered.
With respect to Applicant’s arguments on pp. 6-7 of said arguments, it is noted that Applicant’s arguments are: a) directed to interpretation of terms such as “morphological structure” that was addressed in the previous Office action mailed on July 26, 2021; and b) directed to amendments made to independent claims 1 and 8. 

Applicant is respectfully reminded that according to MPEP 2111 claims should be given the broadest reasonable interpretation in light of the specification but although a claim should be interpreted in light of the specification, it is generally considered improper to read limitation contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim – see MPEP 2173.05(q).
In the context of the instant application, video is broadly interpreted as video data and not displayed video where the latter in visible to a viewer whereas the former is not. Edges have unique characteristics in video data which are hidden (not viewable) but become viewable to a viewable only when video is processed and outputted to a display. 
	Examiner’s Note: Applicant makes references to “morphological feature of motion vector maps”. While the term “morphological feature” is not a commonly used term of art in video/image coding and processing, par. 10 of PGPUB reads:
“the morphological feature includes one or more of a number of isolated macro blocks, second order statistics and a number of homogeneous areas per frame.”
Accordingly, “morphological feature” is interpreted as a number of isolated MBs of a number of homogeneous areas (areas that have high spatial correlation with one 
Additionally, the term “steganography” in the context of the instant application is interpreted to mean a practice of hiding or concealing a message/image/video within images of a video stream so as not to be observable when the video stream is played back.
Entered amendments to claims 1 and 8 required conducting a new search resulting in new grounds of rejection as indicated below.

Note: In the following, the strikethrough or double-bracketed portions of amended claims, if any, have been deleted in order to make amended claims more readable.  Only the additions to the claims are marked as underlined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al., US 2004/0101056 A1 (Wong) in view of Amer et al., US 10,169,843 B1 (Amer) and further in view of Ghafourifar et al., US 2018/0189461 A1 (Ghafourifar).
With respect to claim 1, Wong discloses a system [abstract, FIG. 1, par. 10], comprising: a display [par. 37] and a processor [FIG. 1, par. 28 – ref. to CPU, not shown refers to information hidden in the contents of the video by way of steganography and not observable during displaying the contents of the video. 
However, Amer discloses the limitations to evaluate the morphological feature of the motion vector map [col. 2, lines 36-45 particularly lines 42-45: “The rendering processor also analyzes groups of pixels of the N image and identifies which groups of pixels of the N image contain edges as well as the strength of the edges, and it may calculate other relevant metrics” – where an edges is a morphological structure], and determine with a confidence score if the video includes embedded information [col. 5, lines 63-67 cont’d. col. 6 lines 1-9: “The edge detector 260 is configured to identify edges of objects based on the motion map generated by the motion map generator 255. The edge detector 260 identifies points in the N image 205 at which the image brightness changes more than a threshold amount. A sharp change in image brightness may indicate a discontinuity in depth, surface orientation, material properties, or variations in scene illumination. The edge detector 260 may detect series of connected edges that indicate the boundaries of objects in the N image 205. Because boundaries of objects are likely to correspond to regions of interest, those portions of the N image refers to information hidden in the contents of the video by way of steganography and not observable during displaying the contents of the video. However, Ghafourifar discloses a system [abstract] and a method [abstract] wherein the embedded information refers to information hidden in the contents of the video by way of steganography and not observable during displaying the contents of the video [abstract, par. 22: “this disclosure relates to systems, methods, and computer readable media to permit users of the access permission setting system to obfuscate certain content which corresponds to particular portions of the lossy file and then “hide” (and optionally encrypt) the redacted content within one or more parts of the data structure of the lossy file type” – noting that Ghafourifar goes further by allowing an “authorized recipient” to decrypt the hidden content and reconstruct the content of the file, as noted in the same par. – see also par. 39]. Therefore, in view of disclosures by Amer and Ghafourifar, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Wong with Amer and Ghafourifar with the motivation to devise a systems, methods, and computer readable media to permit users of the access permission setting system to obfuscate certain content which corresponds to particular portions of the lossy file [Ghafourifar: abstract].
With respect to claim 2, Wong in view of Amer and Ghafourifar, disclose all the limitations of claim 1 and further disclose wherein the memory is configured to read data 
With respect to claim 3, Wong in view of Amer and Ghafourifar, disclose all the limitations of claim 1 and further disclose wherein the display is configured to output an outcome of the processed video indicating whether it contains a hidden information [pars. 37, 51].
With respect to claim 5, Wong in view of Amer and Ghafourifar, disclose all the limitations of claim 1 and further disclose wherein the processor is configured to perform an analysis of the motion vector and its classification via a support vector machine algorithm [par. 8 – ref. to programmable pixel shaders that render images based on primitive or objects employing texture maps, noting that references to 3D is not restrictive].
With respect to claim 6, Wong in view of Amer and Ghafourifar, disclose all the limitations of claim 1 and further disclose wherein the video is in a compressed format [par. 29]. 
With respect to claim 7, Wong in view of Amer and Ghafourifar, disclose all the limitations of claim 1 but Wong does not explicitly disclose wherein the morphological motion vector structure includes one or more of a number of isolated motion macro blocks and a number of homogeneous areas per frame. However, Amer discloses the limitation wherein the morphological motion vector structure includes one or more of a number of isolated motion macro blocks and a number of homogeneous areas per frame [col. 2, lines 36-45 particularly lines 42-45 – see notes under the above rejection of claim 1]. Therefore, it would have been obvious to a person of ordinary skill in the art 
With respect to claims 8-9 and 11-13, the claims are drawn to methods that perform a series of steps that are commensurate in scope with steps of claims 1, 3, and 5-7, respectively. Therefore, claims 8-9 and 11-13 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1, 3 and 5-7, respectively.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Baluja, US 2020/0184592 A1, discloses system and method for using bitstream information to process images for display.
Nagashima et al., US 2019/0005633 A1, discloses system and method for image processing.
Takahashi, US 2013/0308005 A1, discloses image processing apparatus and method.
Zuo et al., US 2009/0213933 A1, discloses texture sensitive temporal filtering.
Springer et al., US 2012/0219229 A1, discloses apparatus and method for image enhancement.
Ohira, US 2009/0086821 A1, discloses system and method for image processing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485